Title: From Thomas Jefferson to George Washington, 23 May 1792
From: Jefferson, Thomas
To: Washington, George


          
            Dear Sir
            Philadelphia May. 23. 1792.
          
          I have determined to make the subject of a letter, what, for some time past, has been a subject of inquietude to my mind without having found a good occasion of disburthening itself to you in conversation, during the busy scenes which occupied you here. Perhaps too you may be able, in your present situation, or on the road, to give it more time and reflection than you could do here at any moment.
          When you first mentioned to me your purpose of retiring from the government, tho’ I felt all the magnitude of the event, I was in a considerable degree silent. I knew that, to such a mind as yours, persuasion was idle and impertinent: that before forming your decision, you  had weighed all the reasons for and against the measure, had made up your mind on full view of them, and that there could be little hope of changing the result. Pursuing my reflections too I knew we were some day to try to walk alone, and if the essay should be made while you should be alive and looking on, we should derive confidence from that circumstance, and resource if it failed. The public mind too was then calm and confident, and therefore in a favorable state for making the experiment. Had no change of circumstances supervened, I should not, with any hope of success, have now ventured to propose to you a change of purpose. But the public mind is no longer so confident and serene; and that from causes in which you are no ways personally mixed. Tho these causes have been hackneyed in the public papers in detail, it may not be amiss, in order to calculate the effect they are capable of producing, to take a view of them in the mass, giving to each the form, real or imaginary, under which they have been presented.
          It has been urged then that a public debt, greater than we can possibly pay before other causes of adding new debt to it will occur, has been artificially created, by adding together the whole amount of the debtor and creditor sides of accounts, instead of taking only their balances, which could have been paid off in a short time: That this accumulation of debt has taken for ever out of our power those easy sources of revenue, which, applied to the ordinary necessities and exigencies of government, would have answered them habitually, and covered us from habitual murmurings against taxes and tax-gatherers, reserving extraordinary calls, for those extraordinary occasions which would animate the people to meet them: That though the calls for money have been no greater than we must generally expect, for the same or equivalent exigencies, yet we are already obliged to strain the impost till it produces clamour, and will produce evasion, and war on our own citizens to collect it: and even to resort to an Excise law, of odious character with the people, partial in it’s operation, unproductive unless enforced by arbitrary and vexatious means, and committing the authority of the government, in parts where resistance is most probable, and coercion least practicable. They cite propositions in Congress and suspect other projects on foot still to increase the mass of debt. They say that by borrowing at ⅔ of the interest, we might have paid off the principal in ⅔ of the time: but that from this we are precluded by it’s being made irredeemable but in small portions and long terms: That this irredeemable quality was given it for the avowed purpose of inviting it’s transfer to foreign countries. They predict that this transfer of the principal, when compleated, will occasion an exportation of 3. millions of dollars annually for the  interest, a drain of coin, of which as there has been no example, no calculation can be made of it’s consequences: That the banishment of our coin will be compleated by the creation of 10. millions of paper money, in the form of bank bills, now issuing into circulation. They think the 10. or 12. percent annual profit paid to the lenders of this paper medium are taken out of the pockets of the people, who would have had without interest the coin it is banishing: That all the capital employed in paper speculation is barren and useless, producing, like that on a gaming table, no accession to itself, and is withdrawn from commerce and agriculture where it would have produced addition to the common mass: That it nourishes in our citizens habits of vice and idleness instead of industry and morality: That it has furnished effectual means of corrupting such a portion of the legislature, as turns the balance between the honest voters which ever way it is directed: That this corrupt squadron, deciding the voice of the legislature, have manifested their dispositions to get rid of the limitations imposed by the constitution on the general legislature, limitations, on the faith of which, the states acceded to that instrument: That the ultimate object of all this is to prepare the way for a change, from the present republican form of government, to that of a monarchy, of which the English constitution is to be the model. That this was contemplated in the Convention, is no secret, because it’s partisans have made none of it. To effect it then was impracticable; but they are still eager after their object, and are predisposing every thing for it’s ultimate attainment. So many of them have got into the legislature, that, aided by the corrupt squadron of paper dealers, who are at their devotion, they make a majority in both houses. The republican party, who wish to preserve the government in it’s present form, are fewer in number. They are fewer even when joined by the two, three, or half dozen anti-federalists, who, tho they dare not avow it, are still opposed to any general government: but being less so to a republican than a monarchical one, they naturally join those whom they think pursuing the lesser evil.
          Of all the mischiefs objected to the system of measures beforementioned, none is so afflicting, and fatal to every honest hope, as the corruption of the legislature. As it was the earliest of these measures it became the instrument for producing the rest, and will be the instrument for producing in future a king, lords and commons, or whatever else those who direct it may chuse. Withdrawn such a distance from the eye of their constituents, and these so dispersed as to be inaccessible to public information, and particularly to that of the conduct of their own representatives, they will form the most corrupt government  on earth, if the means of their corruption be not prevented. The only hope of safety hangs now on the numerous representation which is to come forward the ensuing year. Some of the new members will probably be either in principle or interest, with the present majority. But it is expected that the great mass will form an accession to the republican party. They will not be able to undo all which the two preceding legislatures, and especially the first have done. Public faith and right will oppose this. But some parts of the system may be rightfully reformed; a liberation from the rest unremittingly pursued as fast as right will permit, and the door shut in future against similar commitments of the nation. Should the next legislature take this course, it will draw upon them the whole monarchical and paper interest. But the latter I think will not go all lengths with the former, because creditors will never, of their own accord, fly off entirely from their debtors. Therefore this is the alternative least likely to produce convulsion. But should the majority of the new members be still in the same principles with the present and shew that we have nothing to expect but a continuance of the same practices, it is not easy to conjecture what would be the result, nor what means would be resorted to for correction of the evil. True wisdom would direct that they should be temperate and peaceable. But the division of sentiment and interest happens unfortunately to be so geographical, that no mortal can say that what is most wise and temperate would prevail against what is more easy and obvious? I can scarcely contemplate a more incalculable evil than the breaking of the union into two or more parts. Yet when we review the mass which opposed the original coalescence, when we consider that it lay chiefly in the Southern quarter, that the legislature have availed themselves of no occasion of allaying it, but on the contrary whenever Northern and Southern prejudices have come into conflict, the latter have been sacrificed and the former soothed; that the owers of the debt are in the Southern and the holders of it in the Northern division; that the Antifederal champions are now strengthened in argument by the fulfilment of their predictions; that this has been brought about by the Monarchical federalists themselves, who, having been for the new government merely as a stepping stone to monarchy, have themselves adopted the very constructions of the constitution, of which, when advocating it’s acceptance before the tribunal of the people, they declared it insusceptible; that the republican federalists, who espoused the same government for it’s intrinsic merits, are disarmed of their weapons, that which they denied as prophecy being now become true history: who can be sure that these things may not proselyte the small number which was wanting to place the  majority on the other side? And this is the event at which I tremble, and to prevent which I consider your continuance at the head of affairs as of the last importance. The confidence of the whole union is centered in you. Your being at the helm, will be more than an answer to every argument which can be used to alarm and lead the people in any quarter into violence or secession. North and South will hang together, if they have you to hang on: and, if the first corrective of a numerous representation should fail in it’s effect, your presence will give time for trying others not inconsistent with the union and peace of the states.
          I am perfectly aware of the oppression under which your present office lays your mind, and of the ardor with which you pant for retirement to domestic life. But there is sometimes an eminence of character on which society have such peculiar claims as to controul the predilection of the individual for a particular walk of happiness, and restrain him to that alone arising from the present and future benedictions of mankind. This seems to be your condition, and the law imposed on you by providence in forming your character, and fashioning the events on which it was to operate: and it is to motives like these, and not to personal anxieties of mine or others who have no right to call on you for sacrifices, that I appeal from your former determination and urge a revisal of it, on the ground of change in the aspect of things. Should an honest majority result from the new and enlarged representation; should those acquiesce whose principles or interests they may controul, your wishes for retirement would be gratified with less danger, as soon as that shall be manifest, without awaiting the completion of the second period of four years. One or two sessions will determine the crisis: and I cannot but hope that you can resolve to add one or two more to the many years you have already sacrificed to the good of mankind.
          The fear of suspicion that any selfish motive of continuance in office may enter into this sollicitation on my part obliges me to declare that no such motive exists. It is a thing of mere indifference to the public whether I retain or relinquish my purpose of closing my tour with the first periodical renovation of the government. I know my own measure too well to suppose that my services contribute any thing to the public confidence, or the public utility. Multitudes can fill the office in which you have been pleased to place me, as much to their advantage and satisfaction. I, therefore, have no motive to consult but my own inclination, which is bent irresistably on the tranquil enjoyment of my family, my farm, and my books. I should repose among them it is true, in far greater security, if I were to know  that you remained at the watch, and I hope it will be so. To the inducements urged from a view of our domestic affairs, I will add a bare mention, of what indeed need only be mentioned, that weighty motives for your continuance are to be found in our foreign affairs. I think it probable that both the Spanish and English negociations, if not completed before your purpose is known, will be suspended from the moment it is known; and that the latter nation will then use double diligence in fomenting the Indian war. With my wishes for the future, I shall at the same time express my gratitude for the past, at least my portion in it; and beg permission to follow you whether in public or private life with those sentiments of sincere attachment & respect, with which I am unalterably, Dear Sir, Your affectionate friend & humble servant,
          
            Th: Jefferson
          
        